Hyman, O. ¿T.
Plaintiff sued defendant as the acceptor of a draft, to recover judgment against him for its amount, with five per cent, interest, from its maturity.
Defendant denied that he owed the interest, because of .his enquiry to find the draft when it became due, for the purpose of paying it'.
The act to regulate the rate of interest, passed in 1855, (p. 352) provides that all debts shall have interest -at the rate of five per cent, from the time they become due, unless otherwise stipulated.
By this law no default is necessary to enable the creditor to receive interest of five per cent, on a claim for money from the time it is payable when there is no stipulation for interest.
Defendant, by accepting negotiable paper payable at no particular place, put it out of his power to make a tender of payment to the owner *300at its maturity, for by presentation only ooulcl it be known to liim who was the owner.
His own act deprived him of the rights of stopping interest at the time the draft became due.
The District Judge rendered judgment in favor of the plaintiff, and against the defendant for the amount of the draft, with interest at the rate of five per cent, from the maturity of the draft till paid, and cost of suit.
Let the judgment of the District Court be affirmed ; and let the defendant, who is appellant, pay the cost of appeal.